UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐Preliminary Proxy Statement ☐Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐Definitive Proxy Statement ☒Definitive Additional Materials ☐Soliciting Material Pursuant to Rule 14a-12 AROWANA INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: AROWANA INC. Level 11, 153 Walker Street North Sydney, NSW 2060 Australia PROXY STATEMENT SUPPLEMENT October 20, 2016 TO THE SHAREHOLDERS OF AROWANA INC.: This is a supplement (this “Supplement”) to the proxy statement of Arowana Inc. (“ARWA”), dated October 11, 2016 (the “Proxy Statement”), that was sent to you in connection with the extraordinary general meeting of shareholders of ARWA to be held at 11 a.m., Eastern Time, on November 3, 2016, at the offices of Graubard Miller, ARWA’s counsel, at The Chrysler Building, 405 Lexington Avenue, 11th Floor, New York, New York 10174. At the extraordinary general meeting, the shareholders of ARWA will be asked to consider and vote upon, among other things, a proposal to amend (the “Extension Amendment”) ARWA’s amended and restated memorandum and articles of association to extend the date by which ARWA has to consummate its initial business combination (the “Extension”) with VivoPower International PLC (“VivoPower”) to January 9, 2017 (the “Extended Date”). ARWA’s insiders have agreed that if the Extension Amendment is approved, they or their affiliates will contribute to ARWA as a loan (each loan being referred to herein as a “Contribution”) $0.025 for each public share that is not converted in connection with the shareholder vote to approve the Extension, for each 30-day period, or portion thereof, that is needed by ARWA to complete its initial business combination from November 6, 2016 (the original date by which ARWA was required to complete its initial business combination) until the Extended Date. Accordingly, if ARWA takes until the Extended Date to complete its initial business combination with VivoPower, which would represent two 30-day periods and one 4-day period from November 6, 2016 through the Extended Date, ARWA's insiders would make aggregate Contributions of approximately $441,600 (assuming no public shares were converted). Each Contribution will be deposited in the trust account established in connection with ARWA’s initial public offering at the beginning of such 30-day period (or portion thereof). Accordingly, if the Extension Amendment and the Conversion Amendment are approved and the Extension is completed and ARWA takes the full time through the Extended Date to complete the initial business combination with VivoPower, the conversion amount per share at the meeting for such business combination or ARWA’s subsequent liquidation will be approximately $10.253 per share, in comparison to the current conversion amount of $10.20 per share. The ARWA insiders will not make any Contribution unless the Extension Amendment and the Conversion Amendment are approved and the Extension is completed. The Contribution(s) will not bear any interest and will be repayable by ARWA to the ARWA insiders or their affiliates upon consummation of our initial business combination. The loans will be forgiven if ARWA’s initial business combination is not completed. Only holders of record of ARWA’s ordinary shares at the close of business on October 7, 2016 are entitled to notice of the extraordinary general meeting and to vote and have their votes counted at the extraordinary general meeting and any adjournments or postponements of the extraordinary general meeting. As of the close of business on October 7, 2016, there were 10,859,000 ARWA ordinary shares outstanding and entitled to vote. Each ARWA ordinary share is entitled to one vote per share at the extraordinary general meeting. 1 Before you vote you should read the Proxy Statement and other documents that ARWA has filed with the Securities and Exchange Commission, together with this Supplement, for more complete information about ARWA and the Extension. If you have questions about the Extension or if you need additional copies of this Supplement, the Proxy Statement, or the proxy card you should contact: Arowana Inc.
